Per Curiam.
After a careful examination of the record we are constrained to hold that the plaintiff offered sufficient evidence to require the submission of issues to a jury. We have here a blind, poorly educated woman who “Brailled” the house in an attempt to ascertain its condition, on the one hand, and an experienced real estate dealer, on the other. There is no evidence that the plaintiff made any payment on the mortgage she executed after she discovered that the house was not properly underpinned and had not passed city inspection as repre*292sented. Hence, there is no sufficient evidence of ratification to bar plaintiff’s recovery.
The judgment entered in the court below is
Affirmed.